Citation Nr: 0629752	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation for tinea 
versicolor.

2. Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's tinea versicolor is not productive of 
exfoliation, exudation or itching of an exposed surface or 
extensive area; nor is does it cover at least five percent of 
the entire body or any exposed area or required the use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during any 12-month period.

2.  The veteran does not meet the minimum schedular 
requirements for a TDIU, nor is he entitled to referral for 
extraschedular consideration.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7813 (2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.118, 
Diagnostic Codes 7806 and 7813 (2006).

2.  The criteria for a TDIU rating, including for 
extraschedular consideration, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was initially provided to the 
veteran in August 2002, prior to the initial AOJ decision.  
However, that notice failed to correctly advise the veteran 
as to what information and evidence was necessary to support 
his specific claims.  Additional notices were sent to the 
veteran in July 2004 and February 2005, subsequent to the 
initial AOJ decision, that appropriately advised the veteran 
of all the Pelegrini II notice elements as listed above.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Although the 
appropriate notice was provided after the initial 
adjudication, the veteran has not been prejudiced thereby.  
Initial notice was sent to in August 2002 advising him of the 
second and third Pelegrini II elements.  The content of the 
notices provided to the veteran in July 2004 and February 
2005, however, fully comply with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  Moreover in the Statement of 
the Case he was provided the text of the relevant regulation 
implementing the law with respect to this notice requirement, 
and told it was his responsibility to support the claims with 
appropriate evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  

The Board notes that the veteran was provided notice in 
compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in March 2006.  The Board finds that there is no 
prejudice to the veteran in the timeliness of the notice or 
in the RO's failure to readjudicate the veteran's claim 
subsequent to providing this notice because, given the denial 
hereafter of the veteran's claims, any questions as to a 
disability rating or an effective date are moot.  Thus the 
Board finds that the veteran has not been prejudiced by VA's 
failure to provide timely notice on this element of his 
claims.

Thus, the Board considers the notice requirements met, and 
the actions taken by VA to have cured the error in the timing 
of the notice.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed and decide this appeal.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not indicated that he has received any recent 
treatment, either VA or non-VA, for his service-connected 
disabilities, although specifically asked to do so in the 
February 2005 notice letter.  The RO did obtain VA treatment 
records from January 1996 through May 2002.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran an appropriate VA skin examination in 
March 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected skin disorder since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
this disability has occurred as compared to the prior VA 
examination findings.  The Board concludes that there is 
sufficient evidence to rate the service-connected skin 
disorder fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Compensable Rating for Tinea Versicolor

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran is service-connected for tinea versicolor that is 
currently rated as noncompensable under to Diagnostic Code 
7813.  During the pendency of the veteran's claim, regulatory 
changes amended the VA Rating Schedule for skin disorders, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA will evaluate the veteran's claim 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

The RO has considered both the old and new regulations, and 
the new rating criteria have been provided to the veteran and 
his representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the old rating criteria, Diagnostic Code 7813 is rated 
as eczema under Diagnostic Code 7806.  Diagnostic Code 7806 
provided a 10 percent rating for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant, warrants 
a 50 percent rating, which is the maximum rating permitted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for a 10 percent rating where at least 5 percent, but less 
than 20 percent, of the entire body is covered, or at least 5 
percent but less than 20 percent of exposed areas affected 
are covered, or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).

The veteran's claim for a compensable rating for his service-
connected tinea versicolor was filed in July 2002.  Thus only 
evidence of the veteran's condition up to one year prior to 
the veteran's claim for an increased rating is relevant to 
the veteran's claim.  See 38 C.F.R. § 3.400(o) (2006).  There 
are no treatment records from July 2001 to the present in the 
file relating to treatment of the veteran's tinea versicolor.  
The only medical evidence is a March 2006 VA skin 
examination.

At this examination, the veteran said that he has had a 
history of tinea versicolor over the past 35 years, which has 
been constant and progressively becoming worse.  He said it 
was quite itchy, worse during the summer, and that he has 
used selenium sulfide topical products in the past with 
minimal relief.  Currently, however, he has not used any 
medicine over the past few years.  He denied using any other 
topical or systemic treatments for this condition.  
Examination of the upper back and shoulders revealed multiple 
hypopigmented macules, but no scaling was present on the day 
of the examination.  The examiner stated that this involved 
five percent of the veteran's back and shoulders, or one 
percent of his entire body.  The diagnosis as stated by the 
examiner was "more likely than not tinea versicolor, 
currently controlled."  

The Board finds that the preponderance of the evidence is 
against a compensable rating under the old criteria for the 
veteran's tinea versicolor.  The medical evidence fails to 
establish that the veteran's tinea versicolor is manifested 
by exfoliation, exudation or itching involving an exposed 
surface or an extensive area.  On the day of the VA 
examination, there was no evidence of scaling and the 
hypopigmented macules present only involved five percent of 
the veteran's back and shoulders and one percent of his 
entire body.  Thus there was no exfoliation and exudation 
present and, although the veteran complained of itchiness, 
the area involved was not an exposed surface (back and 
shoulders) or an extensive area (only one percent of his 
entire body involved).  Thus a compensable rating is not 
warranted under the old criteria for skin disorders.

The preponderance of the evidence also is against finding 
entitlement to a compensable rating under the new criteria.  
A 10 percent rating under the new criteria requires that the 
skin disorder cover at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected, or use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  The 
veteran's skin disorder as evaluated at the VA examination in 
March 2006 only covers a total of one percent of the 
veteran's entire body.  Although the examiner found that the 
veteran's skin disorder involved  five percent of the 
affected area, that area is not an exposed area of the skin 
but is on his back and shoulders.  Finally, the veteran 
reported not using any medication in the past few years for 
his skin disorder and denied the use of systemic treatment 
for this condition.  Thus, the veteran is also not entitled 
to a compensable rating under the new criteria.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his service-connected tinea 
versicolor, and the doctrine of reasonable doubt does not 
apply.  The veteran's appeal must, therefore, be denied.


III.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for multiple disabilities.  
None of these disabilities, however, is individually rated as 
40 percent or more disabling.  Furthermore, the veteran's 
current combined rating is only 50 percent.  Thus, he does 
not meet the minimum schedular requirements for a TDIU under 
38 C.F.R. § 4.16(a) (2006).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards are required to submit to the Director of the 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  

In July 2002, the veteran filed an application for a TDIU 
claiming that he has not been able to work due to his 
service-connected disabilities since July 2000.  He 
identified the service-connected disabilities that prevent 
him from securing or following any substantially gainful 
occupation as his legs, lower back and right shoulder.  

The Board initially notes that the veteran claimed his lower 
back condition as one of his disabilities preventing him from 
securing or following any substantially gainful occupation.  
The veteran was denied service connection for this disability 
in an August 2000 rating decision, which is final because the 
veteran did not appeal.  Thus this disability cannot be 
considered in evaluating whether the veteran is entitled to a 
TDIU.  The veteran also has other nonservice-connected 
disabilities, including diverticulitis, hypertension, 
cardiomegaly, sleep apnea, and status post colon resection.

The veteran is service-connected for the following 
disabilities with compensable ratings:  residuals of injury 
to the right shoulder with loose body in axilla evaluated as 
20 percent disabling; scar on the right foot with retained 
foreign body, residuals of shell fragment wound, evaluated as 
10 percent disabling; scar on the left thigh with muscle 
herniation and retained foreign body, residuals of shell 
fragment wound, evaluated as 10 percent disabling; scar on 
the left leg with muscle loss and retained foreign body, 
residuals of shell fragment wound, evaluated as 10 percent 
disabling; and tinnitus evaluated as 10 percent disabling.  
The veteran also has service connection for the following 
noncompensable disabilities:  malaria, hearing loss and tinea 
versicolor.  The combined rating of these disabilities is 50 
percent.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The veteran was a photographer 
by trade before he became unemployed in 1997.  An inquiry to 
his employer resulted in the response that they had no 
employment records for the veteran within the past seven 
years.  

The veteran underwent VA examinations in November 2002, June 
2005 and March 2006.  The November 2002 VA feet examination 
report shows that the veteran's residuals of shell fragment 
wounds to his lower extremities does not have a significant 
impact on the veteran's activities of daily living except on 
his ability to walk or stand for long periods.  The November 
2002 general medical, joints and skin examination reports 
also indicate the examiners' opinions that the veteran's 
various service-connected disabilities do not significantly 
affect his ability to perform the activities of daily living.  
At the November 2002 skin examination, the veteran reported 
that his biggest limitation in walking and using a cane is 
because of a back injury that he sustained while lifting a 
camera when working as a photographer and he has not been 
employed since 1997 because of his back injury.  Thus the 
examiner opined that the veteran's service-connected scars on 
his right shoulder, left thigh, left leg and right foot 
likely have minimal affect on the veteran's employability 
other than some limitation in jobs requiring prolonged 
standing or excessive movement or walking.  

Only one of the examiners's who conducted the June 2005 
examinations provided an opinion as to employability.  The 
examiner who conducted the scar examination opined that there 
is no impact on the veteran's employment from a dermatologic 
standpoint.  

Thus the evidence only shows that the veteran is limited in 
obtaining and maintaining employment that requires prolonged 
standing and walking due to his service-connected 
disabilities.  There is no evidence, however, that he is 
unable to do more sedentary work.  Rather the evidence shows 
that it is more likely the veteran's nonservice-connected 
disabilities, especially his low back condition, that 
prevents him from working.  Furthermore, although the veteran 
alleged that he is unable to work due to the side affects of 
medications he takes for his service-connected disabilities, 
he failed to submit any medical or lay evidence that show 
that he has been unable to obtain or maintain employment for 
that reason, such as treatment records showing complaints of 
the side affects of the medications or statements from 
employers who denied him employment of his taking these 
medications.  

Thus the preponderance of the evidence is against the 
veteran's claim, and referral for extra-schedular 
consideration is, likewise, not warranted.  Accordingly, the 
veteran's appeal is denied.


ORDER

Entitlement to a compensable evaluation for tinea versicolor 
is denied.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


